

Exhibit 10
Pierre Brondeau
President, C.E.O.
Chairman of the Board


FMC Corporation
1735 Market Street
Philadelphia Pennsylvania 19103




July 24, 2012


Mr. Paul Graves
5 Church Street
Farmington, Connecticut 06032


Dear Paul,


On behalf of FMC Corporation, I am pleased to offer you the position of
Executive Vice President and Chief Financial Officer, reporting to me. This
position is based in Philadelphia and is part of the Executive Committee.
Following are the Major Responsibility Areas (MRA) of the CFO position:


•
Responsible for management and oversight of the Finance organization including,
Controllers, Treasury, Tax and Audit

•Management and oversight of Corporate Information Technology
•Strategic business partner to the President, Chairman and CEO


Details of the job offer are as follows:


Salary:
$600,000 annual base salary
Salary Grade:
40
Annual Incentive:
-Target: $360,000 (60% of base salary)


-Maximum: 120% of base salary


-Two-part plan based on Corporate financial measures and individual annual
objectives approved by CEO


-Pro rata amount for 2012 based on: i)actual performance for Corporate financial
measures and ii) target level for individual objectives


Long-Term Incentive:
-Target: $843,198 (165% of salary grade mid-point)
-You will be first eligible to be granted an LTI Award in February 2013, as
determined by the Compensation Committee
-Traditionally (subject to change) the LTI Award has been comprised of 1/3 each:
o    stock options
o    restricted stock units
o    performance-based cash, determined on total shareholder return versus a
peer group over a three year period
-Each component of the LTI Award has 3 year cliff vesting








--------------------------------------------------------------------------------





Forfeited Equity:
In respect to the Goldman Sachs (GS) restricted shares that will be forfeited by
your resignation prior to vesting, the Company will replace these shares with
FMC restricted stock units (rsu) based on the relative closing stock price of
the two companies on your first work day. These rsus will cliff vest in three
years from the date of grant. You have represented the approximate value of your
unvested awards to be $1,156,000, based on the current stock price of GS.
Vacation:
Twenty (20) days annually


Holidays:
The Company observes 11 paid holidays a year.


Memberships:
The company will reimburse you for the cost of your monthly country club
membership dues. Such reimbursements are included as taxable income and will not
be grossed-up.
Financial Planning:
The company will pay up to $5,000 annually for financial or tax planning
services. The Company will also pay the reasonable cost of tax preparation
services for calendar years 2012 and 2013. These expenses are included as
taxable income and will not be grossed up.
 

Parking:










Building parking is available at the current monthly cost A portion of the total
cost of the monthly parking may be included as taxable income based on Internal
Revenue Service guidelines.
Ownership Guidelines:
This position is covered by stock ownership guidelines of three times your
annual base salary. You will have five years to meet this target, and restricted
share units as well as stock held in investment and savings plans count towards
the requirement.
Performance Review:
Your first performance and salary review will be 12 months from the date you
start this assignment, which is anticipated to be October 1, 2012.



This employment offer is contingent on the following:
•Approval by the FMC Board of Directors


•Satisfactorily passing a substance abuse test and a post-offer employment
physical. Please contact Karen Smith at 609-963-6600 to make arrangements for
this work. This assessment and drug screening should take place a minimum of
seven working days prior to the anticipated start date of your employment.


•Satisfactory completion of reference and background checks

•Providing proof that you have a legal right to work in the United States.
Please read the enclosed List of Acceptable documents for employment Eligibility
Verification and bring the appropriate documentation on your first day of
employment.


•Signing Business Conduct Guidelines/Code of Ethics and Proprietary Information
Agreements


As a new hire, you will be eligible to participate in FMC’s medical plans on the
first of the month following a full month of employment. The other benefits for
which you are eligible begin immediately. They include: medical, dental, life
insurance, short and long-term disability, an executive long-term disability
plan, defined contribution savings and Investment plans, paid vacation and
holidays.


Specifically with regard to the defined contribution savings and investment
plans, you will be immediately and automatically enrolled in the Company's
qualified plan.  This is an account-based plan to which FMC will contribute 5%
of your eligible earnings (base salary, and annual incentive pay) into your
account after the close of each plan year on December 31.  You may also
contribute to this qualified plan with the company matching 80% of the first
five percent of your earnings as defined above. You will have a number of
investment choices offered by Fidelity Investments and your account balance is
portable.  Company contributions vest ratably over a five-year period. In
addition to this qualified plan you are eligible to participate in a
nonqualified direct contribution savings and investment plan, which allows you
to defer more of your eligible earnings. More information will be provided on
these plans at your orientation.





--------------------------------------------------------------------------------





Paul, I am very pleased to make this offer of employment and hope you give it
thoughtful consideration. Please call Ken Garrett or me if you have any
questions. Otherwise, just sign in the space provided below and return this
letter to Ken.


Sincerely,
    
/s/ Pierre Brondeau                    


Pierre Brondeau
President, Chief Executive Officer and Chairman of the Board


cc: Kenneth R. Garrett




I accept the terms and conditions as outlined above:


_/s/ Paul Graves_________     __7/27/2012__________
Paul Graves            Date                



